  Case: 1:18-cr-00128-CAB Doc #: 99 Filed: 04/06/21 1 of 1. PageID #: 663



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                           )   CASE NO. 1:18CR128-03
                                                    )
   Plaintiff,                                       )
                                                    )
   v.                                               )   Senior Judge Christopher A. Boyko
                                                    )
MECO L. SHAW,                                       )
                                                    )
   Defendant.                                       )   ORDER
                                                    )

          This matter was before the Court on April 6, 2021, for hearing on the Government’s

request for revocation of Defendant Meco L. Shaw’s supervised release. The Defendant was

present and represented by counsel.

         A Supervised Release Violation hearing was held by Magistrate Judge Jonathan D.

Greenberg on March 12, 2021, at which time the Defendant admitted to the following violations: 1)

New Criminal Charge; 2) New Criminal Charge; 3) Unauthorized Travel Outside of Jurisdiction; and

4) Access to a Firearm, Ammunition, Destructive Device, or Dangerous Weapon. The Magistrate

Judge issued a Report and Recommendation on the same date. The Court adopts the Magistrate

Judge’s Report and Recommendation. The Court finds Defendant in violation and revokes

supervised release.

        The Defendant is sentenced to custody of Bureau of Prisons (BOP) for a term of six (6)

months with credit for time served. No further period of supervised release to follow.

         The Defendant is remanded to custody.

        IT IS SO ORDERED.


                                         s/ Christopher A. Boyko
DATED: April 6, 2021                     CHRISTOPHER A. BOYKO
                                         SENIOR UNITED STATES DISTRICT JUDGE
